Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claimed feature directed to store the generated operating condition of the drill string component within a historical data on a cloud communicably connected to the onsite gateway, the cloud configured to store and analyze the historical data of operating conditions; determine, based on the generated operating condition and the stored historical data of operating conditions on the cloud, that the generated operating condition meets a failure threshold of the drill string component; and responsive to determining that the generated operating condition meets a failure threshold of the drill string component, send an instruction to drive a controllable device, wherein sending instruction to drive a controllable device comprises automatically prompting a retrieval of a replacement part of the drill string component from a fabrication factory and a transportation of the replacement part of the drill string component to the rig, along with the other limitations, is not taught or suggested by the prior art. 
The closest prior art Ellis (US 2019/0100988) in paragraph [0371] illustrates that the sensor may be used to detect or identify one or more indicators of the wear such as dents, mashing, crushing, necking, cuts, gouges, diameter variations due to stretching or compression, corrosion, or cracks. 
However, Ellis does not disclose to store the generated operating condition of the drill string component within a historical data on a cloud communicably connected to the onsite gateway, the cloud configured to store and analyze the historical data of operating conditions; determine, based on the generated operating condition and the stored historical data of operating conditions on the cloud, that the generated operating condition meets a failure threshold of the drill string component; and responsive to determining that the generated operating condition meets a failure threshold of the drill string component, send an instruction to drive a controllable device, wherein sending instruction to drive a controllable device comprises automatically prompting a retrieval of a replacement part of the drill string component from a fabrication factory and a transportation of the replacement part of the drill string component to the rig, alone or in combination with other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485